Proceeding under article 78 of the Civil Practice Act to review a determination of the Board of Regents of the University of the State of New York censoring and reprimanding petitioner. Petitioner is an osteopathic physician duly licensed to practice medicine in the State of New York. He was charged and found guilty of fraud or deceit in the practice of medicine and of advertising for patronage by means of a printed pamphlet. The evidence supports the findings. Motion to dismiss the proceeding denied. Determination unanimously confirmed, without costs. Present — Foster, P. J., Brewster, Deyo, Bergan and Coon, JJ. [See post, p. 954.]